Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    DETAILED ACTION
1. The Applicant’s response to the office action filed on February 22, 2022 is acknowledged.
                                               Status of the Application
2. Claims 1-2, 4-5, 7-8, 10, 13, 15, 18, 20-21, 23-24, 32, 34-35, 40 are pending under examination. Claims 3, 6, 9, 11-12, 14, 16-17, 19, 22, 25-31, 33, 36-39 and 41-57 were canceled. The Applicant’s arguments and the amendment have been fully considered and found persuasive in-part for the reasons that follow.
Response to Arguments:
3. The objection to the specification and drawings has been withdrawn in view of the amendment. Sequence listing and CRF has been entered.
4. The objection to the informalities to claim 3 has been withdrawn in view of the amendment.
5. The rejection of claim 47 under 35 USC 102(a)(1) as being anticipated by Spier et al. has been withdrawn in view of the amendment cancelling the claim.
6. With reference to the rejection of claims under 35 USC 103 as being obvious over Spier et al. in view of Andersen et al., the Applicant’s arguments and the amendment have been fully considered and found unpersuasive. The incorporation of limitations of canceled claim into claim 1 has been fully considered, however, as discussed in the rejection spier et al. teach said limitation (2’3’-dideoxynucleotide) as amended. The Applicant’s arguments drawn to no teaching of 2’3’-dideoxynucleotide by Spier et al. have been found unpersuasive because as discussed in the rejection spier et al. teach blocking group comprises 2’3’-dideoxynucleotide (para 0077). The arguments drawn to low-plex and high-plex PCR and disadvantages of the prior art method were found unpersuasive because use of blocking primer pairs in multiplex PCR is known in the art as exemplified by Spier et al. and it would be obvious to modify the method with use of more than 20 primer pairs as taught by Andersen et al. to detect multiple target nucleic acids. The arguments based on the unexpected technical effect as demonstrated in the example 1 of the specification were fully considered and the arguments were found unpersuasive. The example 1 in the specification specifically teach use of 196 primer pairs in a single tube PCR reaction, wherein each primer pair contains two primers with dideoxynucleoside terminated at 3’ end, which is considered as a high-plex PCR. However, the claims as presented only require at least 20 primer pairs and do not require that each primer of a primer pair containing a dideoxynucleotide terminated 3’ end. The multiple primer pairs having at least one primer of each primer pair containing a dideoxynucleotide blocking group as taught by Spier et al. is within the scope of the claims. Further the claims only require at least 20 primer pairs which do not necessarily require all the 196 primer pairs with all primers containing dideoxynucleotide blocking group at 3’ end. As discussed in the rejection it would be obvious to modify a multiplex PCR using multiple primer pairs having at least one primer of each primer pair having a dideoxynucleotide at 3’ end and it would be obvious to modify the method with more than 20 primer pairs as taught by Andersen et al. For all the above the rejection has been maintained and restated to address the amendment.
Claim Rejections - 35 USC § 103-Maintained
7.   The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
  Claims 1-2, 4-5, 7-8, 10, 13, 15, 18, 20-21, 23-24, 32, 34-35 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Spier et al. (US 2014/0329245) in view of Andersen et al. (US 2004/0175733).
   Spier et al. teach a method of claim 1, 15, 32, amplifying a target nucleic acid,
wherein the method comprises:
(a) providing a reaction mixture comprising: (i) a nucleic acid sample comprising
or suspected of comprising the target nucleic acid, (ii) at least more than one type of
primer pairs wherein at least one primer of each type of primer pairs is complementary
to a portion of the target nucleic acid, and each type of primer pair has at least one
blocking primer comprising a have at least one blocking primer comprising a blocking
group capable of blocking polymerase extension, wherein blocking group is 2’ 3’-dideoxynucleotide, (iii) nucleic acid polymerase, and (iv) de-blocking agent capable of enabling polymerization of the target nucleic acid by said nucleic acid polymerase using the blocking primer (see entire document, for eg., para 0024-0036, 0051-0057, 0063-0074, 0077: indicating multiplex PCR using multiple primer pairs comprising blocked and unblocked primers) ; and (b) incubating the reaction mixture under a condition for amplification of the target nucleic acid (see entire document, for eg., para 0024-0036, para 0051-0057, para 0063-0074).
   With reference to claims 2, Spier et al. teach that the blocking group is at or near 3’
terminal of each blocking primer (see entire document, for eg., para 0018, 0039, 0043-0052, 0077).
   With reference to claims 4-5, 7-8, 10, Spier et al. teach that the blocking primer is
further modified wherein said modification is introduction of at least one mismatched
nucleotide that is 3 to 17 nucleotides away from the nucleotide with the blocking group
and the mismatched nucleotide is located 5’ to the blocked nucleotide and the
modification forms an extra bridge connecting the 2’ oxygen and 4’ carbon of at least one nucleotide of the blocking primer (see entire document, at least para 0018, 0077,
indicating carbon spacer).
   With reference to claims 18, 20-21, Spier et al. teach that the target nucleic is a
double stranded DNA ligated with a single or double adaptor tags or single stranded
DNA ligated to a single adaptor wherein the adaptor tags comprise molecular index tag
(see entire document, for eg., para 0035).
     With reference to claims 23-24, Spier et al. teach that the primers have common
tailing sequence at or near 5’ terminal of the primers and the common tailing can be a
molecular index tag, sample index tag or adaptor tag or combination thereof (see entire
document, for eg., para 0024-0032).
      With reference to claims 34-35, Spier et al. teach that the method is used to
selectively enrich mutant nucleic acid in a sample comprising wildtype nucleic acid and
at least one blocking primer is complementary to mutant residues of mutant nucleic acid
and has a blocking group ((see entire document, for eg., para 0064-0070, 0054-0062).
With reference to claim 40, Spier et al. teach a method of sequencing a target nucleic acid, wherein the method comprises:(a) providing a reaction mixture comprising:
(i) a nucleic acid sample comprising or suspected of comprising the target nucleic acid,
(ii) at least more than one different types of primer pairs, wherein at least one primer of
each type of primer pairs is complementary to a portion of the target nucleic acid, and
each primer pair has at least one blocking primer comprising a blocking group capable
of blocking polymerase extension, wherein blocking group is 2’ 3’-dideoxynucleotide, (iii) nucleic acid polymerase, and (iv) de-blocking agent capable of enabling polymerization of the target nucleic acid by said nucleic acid polymerase using the blocking primers (see entire document, for eg., para 0024-0031, 0046-0049); (b) incubating the reaction mixture under a condition for amplification of the target nucleic acid; (c) adding adaptor tag, molecular index tag and/or sample index tag to the reaction products obtained from step (b) (see entire document, for eg., para 0024-0031, 0046-0049); and (d) determining the sequence of the reaction products obtained from step (c) (see entire document, for eg., para 0024-0031, 0046-0049).
   However, Spier et al. did not specifically teach use of at least 20 primer pairs or more as claimed in claims 1, 13 and 40.
   Andersen et al. teach a multiplex amplification using multiple primer pairs wherein
the method comprises at least 100 to 1000 or 3000 primer pairs in a single reaction (see
entire document, for eg., para 0034, 0005-0011).
It would have been prima facie obvious to a person of ordinary skill in the art before
the effective filing date of the invention to modify the method of Spier et al. with multiple
primer primers ranging 100 to 3,000 as taught by Andersen et al. to develop an
improved method for detecting multiple different targets in single multiplex format. The
ordinary person skilled in the art would have motivated to modify the method of Spier et
al. with the method of Andersen et al. and have a reasonable expectation of success
that said modification would result in enhancing the sensitivity of method because
Andersen et al. explicitly taught use of 100 to 3,000 primer pairs to amplify plurality of
different targets in a single reaction with reduced non-specific primer interactions to
achieve rapid effective multiplex amplification assay (see entire document, para 0034,
para 0010-0011) and such a modification of the method is considered obvious over the
cited prior art. 
                                                      Conclusion
            No claims are allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637